United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, MISSOURI CITY
)
CARRIER ANNEX, Missouri City, TX, Employer )
__________________________________________ )
F.N., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 06-2136
Issued: February 13, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 22, 2006 appellant filed a timely appeal from a June 19, 2006 merit
decision of the Office of Workers’ Compensation Programs, which found that she received an
overpayment in the amount of $906.28 for which she was at fault. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this overpayment decision.
ISSUES
The issues are: (1) whether the Office properly determined that appellant received an
overpayment in the amount of $906.28; and (2) whether the Office properly determined that
appellant was at fault in the creation of the overpayment and, therefore, ineligible for waiver.
FACTUAL HISTORY
On October 22, 2005 appellant, then a 36-year-old letter carrier, filed a traumatic injury
claim alleging that on that date she experienced pain in her right arm and shoulder while
delivering mail to a mail box. She stopped work on the date of injury.

By letter dated January 26, 2006, the Office accepted appellant’s claim for right shoulder
sprain/strain. The Office also accepted appellant’s claim for right rotator cuff tear. The Office
advised appellant that she was expected to return to work including light-duty or part-time work
if available, as soon as she was able. Once appellant returned to work or obtained new
employment, she was to notify the Office immediately. The Office noted that full compensation
benefits were only payable while appellant could not perform the duties of her regular job
because of her accepted employment-related injury. Appellant was told to immediately return
any compensation checks which included payment for a period she had worked, to prevent an
overpayment of compensation.
By letter dated February 28, 2006, the Office notified appellant that her first payment of
compensation would cover the period December 7, 2005 through February 18, 2006 and that she
would receive a net amount of $2,589.66. Beginning February 19, 2006, appellant would receive
a gross amount of $6,844.10. The Office advised appellant that compensation benefits for total
disability were only payable while she could not perform work because of her injury. Appellant
was to inform the Office if she returned to work and return any payment to the Office in order to
minimize the possibility of an overpayment. Each payment would show the period for which the
payment was made. If she worked for any portion of a compensable period, she must return the
payment to the Office, even if she had already advised the Office that she was working.
On March 13, 2006 Dr. Stephen D. Thompson, an attending Board-certified orthopedic
surgeon, released appellant to return to full-time limited-duty work with restrictions effective
March 21, 2006. She returned to work on April 6, 2006.1
By letter dated May 1, 2006, the employing establishment advised appellant that since
she had returned to work, the Office had been notified of this action. It requested that her
compensation payments be terminated and noted any compensation payments to which she was
not entitled could result in an overpayment.
In a May 19, 2006 overpayment worksheet, the Office determined that appellant received
compensation in the amount of $911.42 during the period April 6 through 15, 2006. It found that
a basic life insurance premium in the amount of $5.14 was not deducted from April 6
through 15, 2006. The Office subtracted the life insurance premium and found that appellant had
received a total overpayment of $906.28.
On May 19, 2006 the Office issued a preliminary determination that an overpayment in
the amount of $906.28 had occurred because appellant continued to receive compensation for
temporary total disability through April 15, 2006 after returning to full-time limited-duty work
on April 6, 2006. The Office found that she was at fault in the creation of the overpayment as
she knew or should have known that the payment she received was incorrect after she returned to
full-time modified work. Appellant was advised that she could request a telephone conference, a
final decision based on the written evidence only or a hearing within 30 days if she disagreed
that the overpayment occurred, with the amount of the overpayment or if she believed that
recovery of the overpayment should be waived. The Office requested that she complete an
1

On May 8, 2006 Dr. Thompson released appellant to return to her regular work duties with no restrictions.

2

accompanying overpayment recovery questionnaire (Form OWCP-20) and submit financial
documents in support thereof within 30 days. Appellant did not respond within the allotted time
period.
By decision dated June 19, 2006, the Office finalized the preliminary overpayment
determination. It found that appellant was not without fault in the creation of the overpayment in
the amount of $906.28 that occurred from April 6 through 15, 2006. She was aware that, after
she returned to work, she was no longer entitled to receive compensation for temporary total
disability. The Office directed appellant to repay the overpayment as she was no longer
receiving compensation benefits.
LEGAL PRECEDENT -- ISSUE 1
Office regulations, at 20 C.F.R. § 10.500(a), provide as follows:
“Benefits are available only while the effects of a work-related condition
continue. Compensation for wage loss due to disability is available only for any
periods during which an employee’s work-related medical condition prevents him
or her from earning the wages earned before the work-related injury.”
ANALYSIS -- ISSUE 1
The record establishes that appellant returned to full-time limited-duty work on
April 6, 2006. She received her regular salary with no wage loss. However, appellant received
compensation for temporary total disability from April 6 through 15, 2006. The Office issued a
check which covered the period in question in the gross amount of $911.42. In calculating the
overpayment, the Office deducted from the April 6 through 15, 2006 compensation check, a
payment for basic life insurance in the amount of $5.14. This resulted in an overpayment of
$906.28. As appellant had returned to work from April 6 through 15, 2006 and had no
entitlement to compensation for that period, the Office properly calculated the $906.28
overpayment. Appellant has not submitted any evidence showing that she did not receive an
overpayment of compensation or contesting the existence and amount of the overpayment. The
Office properly determined that she received an overpayment of compensation in the amount of
$906.28.
LEGAL PRECEDENT -- ISSUE 2
Section 8129(b) of the Federal Employees’ Compensation Act2 provides that an
overpayment of compensation shall be recovered by the Office unless “incorrect payment has
been made to an individual who is without fault and when adjustment or recovery would defeat
the purpose of [the Act] or would be against equity and good conscience.”3 Thus, the Office

2

5 U.S.C. § 8129(b).

3

Michael H. Wacks, 45 ECAB 791, 795 (1994).

3

may not waive the overpayment of compensation unless appellant was without fault.4
Adjustment or recovery must, therefore, be made when an incorrect payment has been made to
an individual who is with fault.5
On the issue of fault, section 10.433 of the Office’s regulations, provides that an
individual will be found at fault if he or she has done any of the following:
“(1) made an incorrect statement as to a material fact which he or she knew or
should have known to be incorrect; (2) failed to provide information which he or
she knew or should have known to be material; or (3) accepted a payment which
he or she knew or should have known was incorrect.”6
With respect to whether an individual is without fault, section 10.433(b) of the Office’s
regulations provides in relevant part:
“Whether or not [the Office] determines that an individual was at fault with
respect to the creation of an overpayment depends on the circumstances
surrounding the overpayment. The degree of care expected may vary with the
complexity of those circumstances and the individual’s capacity to realize that he
or she is being overpaid.”7
ANALYSIS -- ISSUE 2
The Office applied the third standard in determining that appellant was at fault in creating
the overpayment. In order for the Office to establish that she was at fault in creating the
overpayment of compensation, the Office must establish that, at the time appellant received the
compensation checks in question, she knew or should have known that the payment was
incorrect.8
Based on the circumstances of this case, the Board finds that appellant is not with fault in
creating the overpayment. The evidence of record is insufficient to establish that appellant knew
or should have been expected to know that she accepted an incorrect payment. As noted, the
overpayment of compensation occurred during the period April 6 through 15, 2006 when
appellant accepted a compensation check for wage loss after she returned to work on
April 6, 2006. Although the Office’s January 26 and February 28, 2006 letters indicated that
appellant should return Office payments intended for periods she worked after returning to the
employing establishment, the generalized statements contained in the letters do not show,
without additional evidence, that appellant reasonably should have known that she received
4

Norman F. Bligh, 41 ECAB 230 (1989).

5

Diana L. Booth, 52 ECAB 370, 373 (2001); William G. Norton, Jr., 45 ECAB 630, 639 (1994).

6

20 C.F.R. § 10.433(a).

7

Id. at § 10.433(b).

8

See Diana L. Booth, supra note 5.

4

improper payments. The record does not contain a photocopy of the compensation check in
question. Thus, there is no evidence to show whether the period of wage loss from April 6
through 15, 2006 was imprinted on the check. This would have put appellant on notice that the
compensation check was payment for a period of wage loss to which she was not entitled as well
as establish fault. Further, there is no evidence of record indicating that any information or letter
accompanied the check with the above information. For these reasons, the Board finds that
appellant was not at fault in creation of the overpayment.
Since the Board has determined that appellant was without fault in the creation of the
overpayment, the Office may only recover the overpayment in accordance with section 8129(b)
of the Act9 if a determination has been made that recovery of the overpayment would neither
defeat the purpose of the Act nor be against equity and good conscience.10 The case will be
remanded to the Office for further development with respect to whether appellant is entitled to
waiver of the $906.28 overpayment. After such further development as the Office may find
necessary, it should issue an appropriate decision on the issue of whether the overpayment
should be waived.
CONCLUSION
The Board finds that appellant received an overpayment of compensation in the amount
of $906.28 during the period April 6 through 15, 2006. The Board, however, finds that she was
not at fault in the creation of the overpayment

9

5 U.S.C. § 8129(b).

10

The guidelines for determining whether recovery of an overpayment would defeat the purpose of the Act or
would be against equity and good conscience are set forth in 20 C.F.R. §§ 10.434, 10.436, 10.437.

5

ORDER
IT IS HEREBY ORDERED THAT the June 19, 2006 decision of the Office of
Workers’ Compensation Programs is affirmed with respect to the fact and amount of the
overpayment. The decision is reversed with respect to the fault determination and remanded to
the Office for further proceedings consistent with this decision of the Board.
Issued: February 13, 2007
Washington, DC

David S. Gerson, Judge
Employees Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

